DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-24 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 12-13, 18-19 and 24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Huang et al. (US Patent Application Publication 2016/0307523), herein after referred to as Huang.
Regarding independent claim 1, Huang discloses a computing system (abstract) comprising: 
figure 1 reference liquid crystal panel 116. Figure 5 depicts a generalized block diagram of a computing environment 500 including display 555); 
a network controller (Figure 5 reference communication interface 530 described in paragraph [0106] that system/computing environment 500 capable of communication with networks); 
a processor coupled to the display panel and the network controller (Figure 1 reference CPU 104 and figure 5 reference processing unit 510. Paragraph [0106] describes the system/computing environment 500 to be implemented via computer-executable instructions which performs tasks in communication with networks.); and 
a memory including a set of instructions, which when executed by the processor (Figure 1 reference memory 106 and figure 5 reference storage 560.Paragraph [0106] describes the system/computing environment 500 to be implemented via computer-executable instructions.), cause the computing system to: 
generate a backlight compensation signal (Paragraph [0014] describes brightness levels of the backlight unit (figure 1 reference 114) are adjusted to compensate for distortions. Figure 4 depicts the flowchart of compensation.) based on a user input (Figure 4 reference obtained frame data 404 described in paragraph [0082] to regard data to be displayed. A display inherently displays data based on user input. It noted the user input is not specifically limited by the claim leaving the interpretation extremely broad. While the exampled interpretation taken above utilized user input as the frame data simply turning on the display to perform the function of displaying is another broader example of user input.), an operating system input (figure 4 reference determination of maximum intensity in each zone steps 406-408. Paragraph [0078] describes the steps of method 400 to be computer-implemented describing each step may be considered an operating system input.) and an adjustment output (figure 4 reference step 409 described in paragraph [0084] to regard processing frame data zone by zone to configure the brightness level for each zone. Any one or all of the zone arrangement data (paragraph [0081]), frame data (paragraph [0082], and (determination of brightness levels (paragraphs [0084]) may be interpreted as “adjustment output”.) that comprises an automatic backlight compensation adjustment (In the same manner as the extremely broad “user input” what the automatic backlight compensation adjustment actually is is never claimed/limited by the specification. While not indefinite, it is extremely broad. Any process automatically performed by the computing system to output the backlight signal may be considered automatic compensation. Specifically in regards to prior art Huang: figure 4 reference act 412 described in paragraph [0089] as a pre-compensation stage of the method 400 automatically executed by the processor consuming minimal computing resources regarding local frame data.), wherein the backlight compensation signal is to include a plurality of transitions in a time domain, and wherein the plurality of transitions are to occur at a frequency that exceeds a frequency threshold (Paragraph [0085] describes the backlight compensation signal output from step 409 includes brightness variations (plurality of transition in a time domain) between neighboring zones. The brightness variations are described to be smoothed by a low pass filter thereby describing frequencies filtered out by the low pass filter exceed a frequency threshold.), 
automatically apply the backlight compensation signal to a low pass filter to obtain a smoothened compensation signal (figure 4 reference step 410 and paragraph [0085] to apply a low pass filter to smooth brightness variations), and 
adjust a brightness level of the display panel based on the smoothened compensation signal and a modified pixel buffer (figure 4 reference step 420 modifying/updating and adjusting both the LC pixel tone levels from their original levels in step 412 (describing a modified pixel buffer) and zone brightness (after smoothened compensation signal output from 410) and driven in step 422).  
claim 6, Huang discloses the computing system of claim 1, wherein the smoothened compensation signal is to eliminate one or more rolling artifacts in the adjusted brightness level (figure 4 reference step 410 and paragraph [0085] to apply a low pass filter to smooth brightness variations).  
Regarding independent claim 7, Huang discloses a semiconductor apparatus (abstract and paragraph [0020] reference semiconductor device (LED)) comprising: 
one or more substrates (figure 2 reference planar substrate 212); and
logic coupled to the one or more substrates (figure 2 reference planar emission devices 206 processed via logic depicted in figure 4), wherein the logic includes a low pass filter and is implemented at least partly in one or more of configurable logic or fixed- functionality hardware logic (figure 4 reference low pass filter 410. Note stating configurable logic or fixed logic describes all possible arrangements enabling the description of low pass filter itself to disclose the subject matter without specifically stating configurable or fixed as its inherent.), the logic coupled the one or more substrates to: 
generate a backlight compensation signal (Paragraph [0014] describes brightness levels of the backlight unit (figure 1 reference 114) are adjusted to compensate for distortions. Figure4 depicts the flowchart of compensation.) based on a user input (Figure 4 reference obtained frame data 404 described in paragraph [0082] to regard data to be displayed. A display inherently displays data based on user input. It noted the user input is not specifically limited by the claim leaving the interpretation extremely broad. While the exampled interpretation taken above utilized user input as the frame data simply turning on the display to perform the function of displaying is another broader example of user input.), an operating system input (figure 4 reference determination of maximum intensity in each zone steps 406-408. Paragraph [0078] describes the steps of method 400 to be computer-implemented describing each step may be considered an operating system input.) and an adjustment output (figure 4 reference step 409 described in paragraph [0084] to regard processing frame data zone by zone to configure the brightness level for each zone. Any one or all of the zone arrangement data (paragraph [0081]), frame data (paragraph [0082], and (determination of brightness levels (paragraphs [0084]) may be interpreted as “adjustment output”.) that comprises an automatic backlight compensation adjustment (In the same manner as the extremely broad “user input” what the automatic backlight compensation adjustment actually is is never claimed/limited by the specification. While not indefinite, it is extremely broad. Any process automatically performed by the computing system to output the backlight signal may be considered automatic compensation. Specifically in regards to prior art Huang: figure 4 reference act 412 described in paragraph [0089] as a pre-compensation stage of the method 400 automatically executed by the processor consuming minimal computing resources regarding local frame data.), wherein the backlight compensation signal is to include a plurality of transitions in a time domain, and wherein the plurality of transitions are to occur at a frequency that exceeds a frequency threshold (Paragraph [0085] describes the backlight compensation signal output from step 409 includes brightness variations (plurality of transition in a time domain) between neighboring zones. The brightness variations are described to be smoothed by a low pass filter thereby describing frequencies filtered out by the low pass filter exceed a frequency threshold.), 
automatically apply the backlight compensation signal to the low pass filter to obtain a smoothened compensation signal (figure 4 reference step 410 and paragraph [0085] to apply a low pass filter to smooth brightness variations), and 
adjust a brightness level of the display panel based on the smoothened compensation signal and a modified pixel buffer (figure 4 reference step 420 modifying/updating and adjusting both the LC pixel tone levels from their original levels in step 412 (describing a modified pixel buffer) and zone brightness (after smoothened compensation signal output from 410) and driven in step 422).  
Regarding claim 12, Huang discloses the semiconductor apparatus of claim 7, wherein the smoothened compensation signal is to eliminate one or more rolling artifacts in the adjusted brightness level (figure 4 reference step 410 and paragraph [0085] to apply a low pass filter to smooth brightness variations).  
Regarding independent claim 13, Huang discloses at least one computer readable storage medium comprising a set of instructions, which when executed by a computing system (Figure 1 reference memory 106 and figure 5 reference storage 560.Paragraph [0106] describes the system/computing environment 500 to be implemented via computer-executable instructions.), cause the computing system to: 
generate a backlight compensation signal (Paragraph [0014] describes brightness levels of the backlight unit (figure 1 reference 114) are adjusted to compensate for distortions. Figure4 depicts the flowchart of compensation.) based on a user input (Figure 4 reference obtained frame data 404 described in paragraph [0082] to regard data to be displayed. A display inherently displays data based on user input. It noted the user input is not specifically limited by the claim leaving the interpretation extremely broad. While the exampled interpretation taken above utilized user input as the frame data simply turning on the display to perform the function of displaying is another broader example of user input.), an operating system input (figure 4 reference determination of maximum intensity in each zone steps 406-408. Paragraph [0078] describes the steps of method 400 to be computer-implemented describing each step may be considered an operating system input.) and an adjustment output (figure 4 reference step 409 described in paragraph [0084] to regard processing frame data zone by zone to configure the brightness level for each zone. Any one or all of the zone arrangement data (paragraph [0081]), frame data (paragraph [0082], and (determination of brightness levels (paragraphs [0084]) may be interpreted as “adjustment output”.) that comprises an automatic backlight compensation adjustment (In the same manner as the extremely broad “user input” what the automatic backlight compensation adjustment actually is is never claimed/limited by the specification. While not indefinite, it is extremely broad. Any process automatically performed by the computing system to output the backlight signal may be considered automatic compensation. Specifically in regards to prior art Huang: figure 4 reference act 412 described in paragraph [0089] as a pre-compensation stage of the method 400 automatically executed by the processor consuming minimal computing resources regarding local frame data.), wherein the backlight compensation signal is to include a plurality of transitions in a time domain, and wherein the plurality of transitions are to occur at a frequency that exceeds a frequency threshold (Paragraph [0085] describes the backlight compensation signal output from step 409 includes brightness variations (plurality of transition in a time domain) between neighboring zones. The brightness variations are described to be smoothed by a low pass filter thereby describing frequencies filtered out by the low pass filter exceed a frequency threshold.), 
automatically apply the backlight compensation signal to a low pass filter to obtain a smoothened compensation signal (figure 4 reference step 410 and paragraph [0085] to apply a low pass filter to smooth brightness variations), and 
adjust a brightness level of the display panel based on the smoothened compensation signal and a modified pixel buffer (figure 4 reference step 420 modifying/updating and adjusting both the LC pixel tone levels from their original levels in step 412 (describing a modified pixel buffer) and zone brightness (after smoothened compensation signal output from 410) and driven in step 422).  
Regarding claim 18, Huang discloses the at least one computer readable storage medium of claim 13, wherein the smoothened compensation signal is to figure 4 reference step 410 and paragraph [0085] to apply a low pass filter to smooth brightness variations).  
Regarding independent claim 19, Huang discloses a method (abstract) comprising:
generating a backlight compensation signal (Paragraph [0014] describes brightness levels of the backlight unit (figure 1 reference 114) are adjusted to compensate for distortions. Figure4 depicts the flowchart of compensation.) based on a user input (Figure 4 reference obtained frame data 404 described in paragraph [0082] to regard data to be displayed. A display inherently displays data based on user input. It noted the user input is not specifically limited by the claim leaving the interpretation extremely broad. While the exampled interpretation taken above utilized user input as the frame data simply turning on the display to perform the function of displaying is another broader example of user input.), an operating system input (figure 4 reference determination of maximum intensity in each zone steps 406-408. Paragraph [0078] describes the steps of method 400 to be computer-implemented describing each step may be considered an operating system input.) and an adjustment output (figure 4 reference step 409 described in paragraph [0084] to regard processing frame data zone by zone to configure the brightness level for each zone. Any one or all of the zone arrangement data (paragraph [0081]), frame data (paragraph [0082], and (determination of brightness levels (paragraphs [0084]) may be interpreted as “adjustment output”.) that comprises an automatic backlight compensation adjustment (In the same manner as the extremely broad “user input” what the automatic backlight compensation adjustment actually is is never claimed/limited by the specification. While not indefinite, it is extremely broad. Any process automatically performed by the computing system to output the backlight signal may be considered automatic compensation. Specifically in regards to prior art Huang: figure 4 reference act 412 described in paragraph [0089] as a pre-compensation stage of the method 400 automatically executed by the processor consuming minimal computing resources regarding local frame data.), wherein the backlight compensation signal is to include a plurality of transitions in a time domain, and wherein the plurality of transitions are to occur at a frequency that exceeds a frequency threshold (Paragraph [0085] describes the backlight compensation signal output from step 409 includes brightness variations (plurality of transition in a time domain) between neighboring zones. The brightness variations are described to be smoothed by a low pass filter thereby describing frequencies filtered out by the low pass filter exceed a frequency threshold.), 
automatically apply the backlight compensation signal to a low pass filter to obtain a smoothened compensation signal (figure 4 reference step 410 and paragraph [0085] to apply a low pass filter to smooth brightness variations), and 
adjusting a brightness level of the display panel based on the smoothened compensation signal and a modified pixel buffer (figure 4 reference step 420 modifying/updating and adjusting both the LC pixel tone levels from their original levels in step 412 (describing a modified pixel buffer) and zone brightness (after smoothened compensation signal output from 410) and driven in step 422).  
Regarding claim 24, Huang discloses the method of claim 24, wherein the smoothened compensation signal is to eliminate one or more rolling artifacts in the adjusted brightness level (figure 4 reference step 410 and paragraph [0085] to apply a low pass filter to smooth brightness variations).  

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4, 8-1, 14-16 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hennix et al. (US Patent Application Publication 2016/0314584), herein after referred to as Hennix.
Regarding claims 2, 8, 14, and 20 Huang discloses wherein the backlight compensation signal is smoothly varying (paragraph [0085]).
Huang does not specifically disclose wherein the backlight compensation signal is to be applied to one of a finite impulse response (FIR) or an infinite impulse response (IIR) filter.  
Hennix discloses for signals that are smoothly varying an infinite impulse response IIR low-pass filter using a third-order Butterworth filter removes random irregularities such as scattering (paragraph [0040]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Huang’s low pass filter with the known technique of a third-order Butterworth filter (a type of infinite impulse response filter) yielding the predictable results of removing random irregularities such as scattering from smoothly varying signals as disclosed by Hennix (paragraph [0040]).
Regarding claims 3, 9, 15, and 21, Hennix discloses wherein the backlight compensation signal is to be applied to a Butterworth IIR filter (paragraph [0040]).  
claims 4, 10, 16, and 22, Hennix discloses the computing system of claim 3, wherein the backlight compensation signal is to be applied to a third order Butterworth IIR filter (paragraph [0040]).  

5.		Claims 5, 11, 17, and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Hennix in view of Kim et al. (US Patent Application Publication 2014/0048682), herein after referred to as Kim, and further in view of Aoyama et al. (US Patent Application Publication 2019/0268072), herein after referred to as Aoyama.
Regarding claims 5, 11, 17, and 23 Neither Huang nor Hennix discloses wherein the Butterworth IIR filter has a cutoff frequency of 2Hz and a sampling period of 30ms.  
Kim discloses selection of a low-pass filter frequency cutoff fc to be selected such that fc=input frequency/2hz, known as the Nyquist frequency of the sampler to avoid reduced fidelity of the signal reducing effectiveness of the sampling (noise) (paragraph [0029]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Huang’s low-pass filter cutoff frequency fc with the known technique of the Nyquist frequency such that fc is exampled at 2hz yielding the predictable results of avoiding reduced fidelity of 4hz input signals as disclosed by Kim (paragraph [0029]).
Aoyama discloses the ability of a user to recognize luminance changes (of a backlight) depending on the number of exposure lines (variable backlight Paragraphs [0417] and [0455]).
The above examples describe plot points of an exponential curved F=(x,y) such that (20, 1.67) and (1000, 0.033). 
Solving for F gives the equations 0.033=ab1000 and 1.67=ab20. 
Solving for b by dividing the equations gives: 
(0.033/1.67) = b(1000/20), 0.01976≈b50 , or b ≈ 0.924519
Solving for a using the value of b gives:
1.67=a(0.924519)20 , 1.67≈a(0.208122), a ≈ 8.02412
The claimed sampling period of 30 milliseconds falls within the disclosed function of Aoyama such that:
30=(8.02412)(0.924519)x , 3.7387 = (.924519)x , x = (log 3.7387)/(log 0.92452), x ≈ 16.8033 (while negative the variables regard real world components and therefore the absolute value is taken)
The x variable regards exposure lines of a backlight such that about 17 exposure lines of a backlight would enable a user to recognize a luminance change in approximately 30 milliseconds.
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable the sampling period of Huang’s low pass filter with the known technique of sampling period of 30 milliseconds for a paragraph [0455]).

Response to Arguments
6.		Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. Applicant argues the applied interpretation of newly amended subject matter regarding an automatic backlight compensation adjustment in view of the interview filed 6/23/2021. Applicant argues the frame data is received from a processor and therefore cannot be reasonably interpreted to read on the newly amended claim language. Figure 4 act 412 and paragraph [0089] of prior art Huang specifically discloses performing a pre-compensation to the backlight signal. This pre-compensation of act 412 is executed by a processor and therefore considered automatic.
It is noted the newly amended subject matter suffers from the same issues as previously claimed “user input”. Neither the “user input” nor “automatic backlight compensation adjustment” are specifically limited within the claims. While not indefinite they both comprise extremely broad scopes of interpretations. Prior art Huang paragraph [0089] also suffers from a lack a detail such that what the pre-compensation is, how its performed, or any other details are silent within the specification. However, since no such details exist within the claims either, simply stating compensation is performed (automatically by the processor) this is considered proper to reject the subject matter.
final necessitated by amendment.

Conclusion
7.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622